Citation Nr: 0827951	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-21 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1978 to 
January 1979 and from October 1979 to August 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
found that new and material evidence had not been submitted 
to reopen the veteran's claim for entitlement to service 
connection for a low back disability.

The veteran's appeal was previously before the Board in July 
2007, when the Board found that new and material evidence had 
been submitted to reopen the claim for entitlement to service 
connection for a low back condition, and in December 2007 
when the Board remanded the case for further action by the 
originating agency.  The case has been returned to the Board 
for further appellate action.
  

FINDING OF FACT

Degenerative disc disease and degenerative joint disease of 
the lumbar spine was not present in service or manifested 
within one year following the veteran's separation from 
active duty, and the veteran's current degenerative disc 
disease and degenerative joint disease is not etiologically 
related to service.  


CONCLUSION OF LAW

Degenerative disc disease and degenerative joint disease of 
the lumbar spine was not incurred in or aggravated by active 
service, and its incurrence or aggravation may not be 
presumed.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in August 2004, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter 
was sent after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claim is being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of the claim.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in February 
2008 in response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Hickson element is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that his current low back condition was 
incurred during active duty service when he fell on his back 
while carrying a large ruck sack.  

Service treatment records show that the veteran was treated 
for acute low back pain on multiple occasions beginning in 
January 1980.  In June 1980, the veteran was noted to have 
back pain secondary to an injury, but X-rays were negative 
and there were no physical findings.  In November 1980, he 
was diagnosed with a sacroiliac strain.  In March 1981, the 
veteran again complained of back pain and stated that he 
injured his back playing football.  X-rays were again 
negative and he was diagnosed with a contusion of the left 
lumbar area.  Three days later, at his separation examination 
in March 1981, his spine was found to be normal, and there 
was no history of back injuries noted.  X-rays of the back 
showed well-maintained disk spaces, satisfactory alignment, 
and no evidence of a compression fracture or subluxation.  
There was no spondylosis or spondylolisthesis.

The post-service medical evidence of record shows that the 
veteran was treated for low back pain in May 1987 due to a 
fall incurred at his place of work.  X-rays were normal with 
the exception of some spina bifida occulta and the diagnosis 
was nonspecific acute severe low back pain.  A myelogram was 
normal.  Three months later, in August 1987, the veteran 
reinjured his back playing tennis and was diagnosed with a 
recurrent lumbar strain.  The veteran continued to complain 
of low back pain, and in September 1987 his physician noted 
that the veteran was able to return to work and his symptoms 
were disproportionate to the objective findings.  

In January 1991, the veteran reported that he had reinjured 
his back at work, and his doctor found that there was no 
other treatment he could provide.  Three years later, the 
veteran was involved in a motor vehicle accident in March 
1994 and was diagnosed with lumbosacral sprain and strain 
with myofascitis and neuralgia and lumbosacral segmental 
dysfunction.  His physician noted that his symptoms would 
resolve within twelve months and that he would be able to 
return to normal occupational duties in April 1994.  

The veteran was treated at a private hospital's emergency 
room in May 1995 with complaints of severe low back pain.  An 
MRI of the lumbar spine showed a small amount of disc bulging 
and X-rays were normal.  The diagnosis was low back pain.

Upon VA examination in October 1995, the veteran complained 
of severe low back pain that left him unable to work.  He 
reported that he initially developed low back pain in 1980 
when he fell on his back while carrying a heavy ruck sack 
during active duty.  The diagnosis was chronic mechanical 
back pain.

In July 2001, the veteran was again treated for low back pain 
in a private emergency room.  He reported falling down a 
flight of stairs the previous day.  X-rays showed no fracture 
or subluxation.  The diagnosis was muscle strain secondary to 
trauma.

A private X-ray in January 2002 showed chronic degenerative 
disc disease changes of the lumbar spine with narrowing and 
spurring of the vertical end plate.  Degenerative facet joint 
changes were also found.  

The veteran began treatment at the Sumter VA Medical Center 
(VAMC) in April 1999 with complaints of low back pain.  He 
stated that it had been a recurrent problem since 1979.  He 
was diagnosed with an acute exacerbation of chronic low back 
pain.  The veteran continued to receive treatment for chronic 
low back pain and consistently reported that his back pain 
began in 1980 or 1981.  A January 2003 MRI of the lumbar 
spine showed degenerative disc disease at the L5-S1 level 
with annular bulging.  There was prominent degenerative 
stenosis involving the right nerve root canal.  In February 
2004, the veteran underwent a lumbar discectomy and 
instrumented fusion of the spine.  

In support of his claim, the veteran submitted an April 2004 
report of examination from his physician.  The doctor noted 
that the veteran had reported a 20 year history of low back 
pain with radiation into his lower extremities.  X-rays 
showed advanced disc degeneration with end plate changes in 
the L5 and S1 vertebral bodies.  The diagnosis was advanced 
lumbosacral spondylosis.  

The veteran has also submitted June 2006 statements from his 
sister, mother, aunt, and a friend who all noted that he was 
healthy prior to his entrance into the military, but that he 
complained of low back pain after his return from active duty 
service.

The veteran was provided a VA examination in February 2008.  
He reported having continuing symptoms in his back with 
intermittent radiating pain.  The examiner noted that MRI's 
of the lumbosacral spine had shown spondylosis and a small 
thecal cyst and degenerative changes.  The diagnosis was 
degenerative disc disease and degenerative joint disease of 
the lumbar spine, status post laminectomy with residuals.  
After reviewing the claims folders, the examiner noted that 
there were five mentions of acute lumbosacral strain during 
service with no documentation of the veteran's reported fall.  
The separation examination did not mention any falls, did not 
note any chronicity, and there were no findings of chronic 
episodes.  The examiner also noted that there was no other 
indication of back problems until the late 1980s when the 
veteran was found to have a normal X-ray in 1987.  He also 
observed that the veteran was involved in several post-
service accidents.  The examiner concluded that he could not 
connect the veteran's current low back disability to his 
incidents of back pain in service without resorting to 
unfounded speculation.    

The record clearly shows current diagnoses of degenerative 
disc disease and degenerative joint disease of the lumbar 
spine.  In addition, the veteran has reported that he fell on 
his back during service in 1980 or 1981.  Service treatment 
records do not specifically document such an injury, but the 
veteran is competent to report that it occurred, and his 
service records do show some complaints of back pain 
following reports of trauma.  Resolving reasonable doubt in 
his favor, the Board finds that two of the three elements 
necessary for service connection-current disability and an 
in-service injury-are demonstrated.

The veteran has reported a continuity of symptomatology since 
service.  The history he has provided is to the effect that 
he has experienced back pain since 1980 or 1981, but that he 
did not seek treatment for these conditions until 1987, more 
than six years after his discharge from active duty service 
as he could not afford any medical care.  

While the veteran has reported experiencing back pain since 
service, the separation examination and accompanying X-ray 
were normal.  The Board also notes that while receiving 
treatment in May 1987 for a work-related back injury, the 
veteran did not provide any history of an in-service fall and 
related back condition.  In fact, the veteran did not provide 
a history of an in-service back injury until his October 1995 
VA examination, after his initial claim for compensation was 
filed.  

In addition, while the veteran has been diagnosed with 
degenerative changes of the lumbar spine, there is no 
competent evidence demonstrating that this condition 
manifested to a compensable degree in service or during the 
presumptive period after service.  

The earliest evidence of degenerative changes of the 
veteran's spine is from a private January 2002 X-ray that 
diagnosed degenerative facet joint changes of the lumbar 
spine.  The absence of any clinical evidence for decades 
after service weighs the evidence against a finding that the 
veteran's degenerative joint disease was present in service 
or in the year immediately after service.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The record also contains no probative medical evidence of a 
nexus between the veteran's current disability and his active 
duty service.  The veteran has repeatedly provided a history 
of back pain beginning with an in-service fall in 1980 or 
1981.  While his private and VA physicians have recorded the 
veteran's report of an injury in service, no medical 
professional, other than the February 2008 VA examiner, have 
actually provided an opinion linking current low back 
disability to service.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (medical history reported by a lay person is not 
transformed into competent evidence by virtue of being 
recorded by a medical professional).

In fact, the only medical evidence regarding the etiology of 
the veteran's low back condition is the examination report of 
the February 2008 examiner who provided an opinion against a 
finding of a nexus between the veteran's disability and his 
active duty service.  The Board has considered the statements 
of the veteran, but as a lay person, he is not competent to 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's claimed disability 
was more than six years after his separation from active duty 
service.  In addition, there is no medical evidence that the 
veteran's current low back condition is related to his active 
duty service.  The Board therefore concludes that the 
evidence is against a nexus between the veteran's claimed 
disability and his active duty service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine is 
denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


